Citation Nr: 1008415	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for right 
retropatellar pain syndrome with a history of grade I strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from February 1982 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appeal was forwarded to the 
Board from the Pittsburgh, Pennsylvania RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished. 

2.  The Veteran's right knee disability was manifested by 
mild increased pain with weight bearing activity and a mild 
sensation of easy instability with athletic activity but was 
not manifested by any limitation of flexion, extension, or 
overall range of motion.  There is no objective evidence of 
instability in the medical evidence.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
right retropatellar pain syndrome with a history of grade I 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Board notes that, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letters in May 2004 and April 2006 prior to the 
initial adjudication of her claim and after to ensure full 
compliance with the duty to notify.  These letters provided 
all the notification required by Pelegrini and Dingess.  
Accordingly, the Board concludes that the duty to notify has 
been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was provided with a VA medical examination in 
July 2004.  Finally, the Veteran was advised of her right to 
a hearing before the RO and/or before the Board, but she 
waived that right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an initial 
compensable rating for right retropatellar pain syndrome with 
a history of grade I strain. 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of a disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995); 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  Fenderson v. West, 12 Vet. 119, 
126 (1999).  In addition, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran contends that the current zero percent evaluation 
for her service-connected right knee disability is inadequate 
to reflect the impairment it produces.  Specifically, she 
contends that the rating does not contemplate the feeling of 
instability that she has.

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2009).  For rating purposes, normal range of motion in a 
knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (2009).

VA's General Counsel has held that separate ratings are 
available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).

Other knee impairment, including recurrent subluxation or 
lateral instability warrants a 10 percent rating where slight 
and a 20 percent rating where moderate.  38 C.F.R. § 4.71a, 
DC 5257.

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2009).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2009).

The Veteran's right knee disability is currently assigned a 
noncompensable rating.  The medical evidence reflects that at 
the July 2004 VA examination the Veteran complained of 
occasional aching with some sense of easy instability in her 
right knee.  She reportedly wore a brace when playing 
racquetball and skiing to counteract this instability.  The 
examiner noted that there was mild crepitus in the right 
knee.  The examiner also noted that the knee was negative for 
McMurray, negative for Lachman, and negative for 
anterior/posterior drawer test.  There was no erythema, 
warmth, or edema.  The Veteran has full range of motion, full 
weight bearing non-antalgic gait, and musculoskeletal 
strength is five out of five.  Deep tendon reflexes were at 
two plus.  It was further observed that the Veteran was able 
to bear all weight on one foot, able to walk on her toes, 
walk on her heels, tandem walk, and neurovascular status to 
the lower extremities was intact.  Active flexion was 133, 
passive flexion was 135, and range of motion after five reps 
was 135.  Extension was normal for all tests.  The examiner 
noted that this range of motion was normal for the Veteran.  

After reviewing the medical evidence, the Board concludes 
that the criteria for an initial compensable rating for the 
Veteran's right retropatellar pain syndrome with history of 
grade I strain have not been met.  A higher evaluation of 10 
percent is not warranted unless flexion is limited to 45 
degrees or extension limited to 10 degrees.  Objective 
evidence of slight knee instability would also warrant a 10 
percent rating.  The examination report does not objectively 
confirm any instability.  While she has offered complaints of 
a sensation of instability, she has provided no objective 
evidence that it exists.

The Board notes that extension of the right knee is full, to 
zero degrees.  There was no evidence of fatigue, weakness, or 
lack of endurance.  Therefore, the preponderance of the 
medical evidence does not show pain resulting in limitation 
of extension at all.  As such, a higher rating is not 
warranted under Diagnostic Code 5261.

In considering whether the Veteran could receive higher 
ratings for her knee disability under any other diagnostic 
code, the Board notes that under Diagnostic Code 5260, which 
rates limitation of flexion of the leg the Veteran would not 
meet the criteria for a compensable rating as higher 
evaluation of 10 percent is not warranted unless flexion is 
limited to 45 degrees.  The Veteran's right knee flexion was 
135 and there is no additional limitation of motion due to 
pain, fatigue, weakness or lack of endurance which would 
qualify for a compensable rating under Diagnostic Code 5260.

There is no other diagnostic code which would allow for a 
higher rating for the Veteran's knee disability.  As noted, 
there is no objective evidence of instability or other 
functional knee impairment.  Therefore, the Board concludes 
that the Veteran's knee disability is appropriately addressed 
by the currently assigned noncompensable disability rating.  
In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable in the instant appeal.

At no time during the appeal period has the Veteran's right 
knee disability been manifested by greater disability than 
contemplated by the currently assigned rating under the 
designated diagnostic codes.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disability, in and 
of itself, has  not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

ORDER

Entitlement to an initial compensable rating for the right 
retropatellar pain syndrome with history of grade I strain is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


